Upon an information charging that in Harmon county, June 19, 1926, Will Peevee did then and there unlawfully keep and have in his possession a still for the purpose of manufacturing intoxicating liquors, he was tried and found guilty, and his punishment assessed at a fine of $50, and imprisonment for 30 days in the county jail.
From the judgment rendered on the verdict on July 29, 1926, an appeal was perfected by filing in this court on October 26, 1926, a petition in error with case-made, but no brief has been filed and no appearance made in behalf of plaintiff in error in this court.
The evidence for the state shows that under authority of a search warrant officers visited the premises occupied by the defendant, where they found and seized a copper still, concealed about 22 steps from the corner of the house occupied by the defendant.
As a witness in his own behalf, the defendant denied any knowledge of the still, and denied ever having manufactured or sold intoxicating liquor, and denied any knowledge of the fact that the still was buried near his house.
It is obvious that the case was one for the consideration of the jury. The trial was in all respects fair, and we are unable, after a careful examination, to find anything in the record sufficient to create a doubt as to the correctness of the result or warrant us in interfering with the verdict.
The judgment of the lower court is therefore affirmed.
EDWARDS and DAVENPORT, JJ., concur. *Page 204